 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     KING ELECTRICAL MANUFACTURING CO., a
 9   Washington corporation,                                       CASE NO. 2:19-cv-00725-RSL
10                    Plaintiff,
                                                                   STIPULATION AND ORDER
11           v.                                                    GRANTING LEAVE TO FILE
                                                                   SECOND AMENDED
12   UNIVERSAL LOGISTICS HOLDINGS, INC., a                         COMPLAINT
     Michigan corporation,
13
                      Defendant.
14

15                                             STIPULATION
16           IT IS HEREBY STIPULATED by Plaintiff King Electrical Manufacturing Co. and
17   Defendant Universal Logistics Holdings, Inc., by and through their respective attorneys of record
18   as follows:
19           1. Plaintiff seeks leave of court to file a Second Amended Complaint in the above-
20   captioned matter, which substitutes Universal Intermodal Services, Inc. for Universal Logistics
21   Holdings, Inc., as Defendant.
22           2. The parties hereby stipulate and request the Court grant Plaintiff leave to file the Second
23   Amended complaint attached as Exhibit A to this stipulation.
24           IT IS SO STIPULATED.
25           //
26           //
27           //

     STIPULATION AND ORDER GRANTING                                                KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     LEAVE TO FILE SECOND AMENDED                                                  Seattle, Washington 98104
     COMPLAINT - 1                                                                        Main: (206) 223 1313
     #1254733 v1 / 00953-005                                                               Fax: (206) 682 7100
 1           DATED THIS 26th day of June, 2019.
 2
     KARR TUTTLE CAMPBELL                             WILSON SMITH COCHRAN DICKERSON
 3

 4   s/ Daniel T. Hagen                               s/ Jeff M. Sbaih
     J. Dino Vasquez, WSBA #25533                     Dylan E. Jackson, WSBA #29220
 5   Daniel T. Hagen, WSBA #54015                     Jeff M. Sbaih, WSBA #51551
 6   Attorneys for Plaintiff King Electrical          Attorneys for Defendant Universal Intermodal
     Manufacturing Co.                                Services Inc.
 7

 8

 9

10                                                ORDER
11           Pursuant to the foregoing Stipulation;
12           IT IS HEREBY ORDERED that Plaintiff may file its Second Amended Complaint within
13   fourteen days of the date of this Order.
14

15           DONE IN OPEN COURT this 2nd day of July, 2019
16

17

18                                                      A
                                                        Robert S. Lasnik
19                                                      United States District Judge
20

21

22

23

24

25

26

27

     STIPULATION AND ORDER GRANTING                                           KARR TUTTLE CAMPBELL
                                                                             701 Fifth Avenue, Suite 3300
     LEAVE TO FILE SECOND AMENDED                                             Seattle, Washington 98104
     COMPLAINT - 2                                                                   Main: (206) 223 1313
     #1254733 v1 / 00953-005                                                          Fax: (206) 682 7100
